Citation Nr: 1018628	
Decision Date: 05/19/10    Archive Date: 06/04/10

DOCKET NO.  07-11 938	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.

This appeal was previously before the Board and the Board 
remanded the claim in October 2008 for additional 
development.  The case has been returned to the Board for 
further appellate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the 
record, the Board observes that further development is still 
required prior to adjudicating the Veteran's claim.

In response to the October 2008 remand, the RO/AMC requested 
verification of whether Company D, 459th Signal Battalion was 
stationed in Nha Trang, and, if so, whether the city of Nha 
Trang was attacked.  The request indicated that the Veteran 
was assigned to Company D, 459th Signal Battalion from March 
1967 to November 1967.  The response received indicated that 
they were unable to place Company D, 459th Signal Battalion 
at Nha Trang, and that on October 23, 1966, Company D, 459th 
Signal Battalion was attached to the 41st Signal Battalion 
and the unit was located in Qui Nhon.  Thus, the Veteran's 
stressor relating to mortar fire in Nha Trang was not 
verified.

In an April 2010 supplemental statement of the case, the AMC 
indicated that more specific details of stressful 
incidents(s) in service that resulted in PTSD are needed.  
The supplemental statement of the case further stated that at 
a minimum, last names should be provided, and that the Joint 
Services Records Research Center (JSRRC) can determine if a 
unit had casualties.  The Veteran responded in an April 2010 
statement, in which he said that "our" Sergeant Smith was 
killed while serving with another company that they were 
setting up.  The Veteran should be asked to provide 
additional information concerning Sergeant Smith, such as his 
full name, the approximate date of the death within a two 
month time frame, the location where he was killed, and 
whether his death was due to enemy action or an accident.  In 
addition, if the Veteran has specific information concerning 
any other stressors, he should provide the location of the 
incident, a two month date range of when the incident 
occurred, and his unit of assignment at the time.  If 
sufficient information is provided with respect to the 
stressor involving Sergeant Smith, or any other stressor 
(that has not already been researched), the RO/AMC should 
attempt to verify the stressor through official sources.  

If, and only if, a stressor is verified, then a VA 
examination should be conducted to determine whether the 
Veteran suffers from PTSD as a result of a verified stressor.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide 
any additional information he can with 
respect to Sergeant Smith to include his 
full name and the date of death within a 
two month time frame, as well as the 
location where he was killed and whether 
his death was due to enemy fire or an 
accident.  In addition, advise the Veteran 
that if he has specific information 
concerning any other stressors, he should 
provide the location of the incident, a 
two month date range of when the incident 
occurred, and his unit of assignment at 
that time.  If sufficient information is 
provided with respect to any claimed 
stressor (that has not already been 
researched), attempt to verify it through 
official sources.

2.  Thereafter, if, and only if, an 
alleged stressor has been verified, the 
Veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he has PTSD due to the verified 
in-service stressor(s).  The Veteran's 
claims file must be made available to and 
reviewed by the examiner.  Following 
review of the claims file and examination 
of the Veteran, the examiner should 
provide an opinion as to whether the 
Veteran suffers from PTSD as a result of 
the verified in-service stressor(s).  All 
tests deemed necessary, including 
psychological testing, should be performed 
and all findings should be reported in 
detail.  The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

3.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order. The Board 
intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


